Citation Nr: 0310590	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01 10-045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for coronary 
artery disease, with hypertension, status post bypass 
grafting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to July 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's coronary artery disease, with hypertension, 
status post bypass grafting, is manifested by complaints of 
occasional anginal-type stress syndrome with an estimated 
METS level of 8, an ejection fraction of 59.3 percent, and 
moderate to severe impairment of activities of daily living 
and ability to perform job functions.


CONCLUSION OF LAW

A rating in excess of 60 percent for coronary artery disease, 
with hypertension, status post bypass grafting, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.14, Code 7017 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions (and of his rersponsibilities in 
evidence development) by correspondence dated in April 2001.  
The RO has advised the veteran of the evidence necessary to 
substantiate his claim by various documents during the course 
of this appeal.  These documents adequately notified the 
veteran of the evidence necessary to substantiate the matter 
on appeal and of the action to be taken by VA.  As the 
veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations in July 2000 and March 2002.  
Although he claims the most recent VA examination was 
inadequate, no competent evidence indicating any inadequacy 
has been submitted.  In fact, the report appears to be 
consistent with the other medical evidence of record.  
Records show the veteran was provided a treadmill stress test 
in July 2000 and the March 2002 examiner noted the veteran 
had recently undergone a stress echocardiogram that revealed 
normal findings.  Therefore, the Board finds the available 
medical evidence is sufficient for an equitable 
determination.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA are met.  

Factual Background

Service medical records dated in October 1991 show the 
veteran experienced an onset of exertional chest pain in June 
1991 with no prior history of hypertension or heart problems.  
In October 1991 he underwent coronary artery bypass grafting 
times 3 and in October 1992 he underwent left heart 
catheterization.

VA examination in October 1992 revealed blood pressure 
findings of 92/70 and normal S1 and S2 heart findings.  The 
diagnoses included coronary artery disease, status post 
coronary artery bypass grafting, and post coronary artery 
bypass grafting angina pectoris, NYHA class 2-3.

In a March 1993 rating decision the RO, among other things, 
granted service connection for coronary artery disease, 
status post coronary artery bypass grafting.  A 60 percent 
rating was assigned.

Private hospital records dated in December 1999 show the 
veteran reported he had not experienced much cardiac 
symptomatology until approximately 4 months earlier when he 
had passed out at his desk at work.  It was noted that an 
exercise echocardiographic study had been strongly positive 
for ischemic regional wall motion abnormalities in the apical 
and basal region of the left ventricle with drop in ejection 
fraction on exercise.  Reports show an ejection fraction drop 
from 62 percent to 58.5 percent, suggestive of possible 
cerebrovascular disease.  The diagnoses included unstable 
angina, coronary artery disease, status post coronary artery 
bypass grafting, history of hypertension, and abnormal 
resting echocardiogram with evidence of posterior ischemia 
versus right ventricle strain.  He underwent additional, 
"redo" coronary artery bypass grafting in December 1999 and 
a left thoracostomy with chest tube placement in January 
2000.  An examination later in January 2000 revealed blood 
pressure findings of 114/74.  

In March 2000 the RO assigned a 100 percent rating for 
coronary artery disease, status post bypass grafting, 
effective from December 13, 1999, and resumed a 60 percent 
rating effective from April 1, 2000.  

Private hospital reports show that in June 2000 the veteran 
underwent left heart catheterization, left ventriculogram, 
coronary angiography, saphenous vein graft angiography, left 
internal mammary artery angiography, and percutaneous 
transluminal coronary angioplasty.  Diagnostic 
catheterization results at that time revealed initial blood 
pressure findings of 155/92, with a mean pressure of 
126 mmHg.  A ventriculogram revealed an overall estimated 
ejection fraction of 50 percent.  No regional wall 
abnormalities were noted and there was no mitral 
regurgitation.  

A July 2000 VA examination report summarized the veteran's 
medical history and noted he stated he was feeling much 
better over the past 2 weeks and planned to return to work at 
the North Carolina Employment Security Office in the near 
future.  Blood pressures of 116/72, sitting, right, 118/80, 
standing, left, and 112/76, sitting, left, were noted.  
Examination of the heart revealed regular rhythm, apex beat 
within mid-clavicular line, and heart sounds within normal 
limits with no murmurs.  A treadmill stress test revealed a 
negative/adequate exercise tolerance test.  The diagnoses 
included coronary artery disease, hypertension, controlled on 
medical therapy with Atenolol, status post coronary artery 
bypass grafting, status post cardiac artery balloon 
angioplasty (MET'S level 10), and hypercholesterolemia.  It 
was noted that there were no functional limitations.

In February 2001 the veteran expressed disagreement with a 
January 2001 rating decision that continued a 60 percent 
rating for coronary artery disease with hypertension, status 
post bypass grafting.  In support of his claim he submitted a 
copy of a private medical report showing he had been treated 
for resolved chest wall pain, possibly due to muscle strain.  

On VA examination in March 2002 the veteran reported he was 
currently employed, but that he felt he was unable to perform 
the duties of his job and planned to apply for a medical 
discharge.  It was noted he was currently taking Altace, 
aspirin, Atenolol, and Lipitor for his heart disorder, and 
that he complained of occasional anginal-type stress 
syndrome.  The examiner stated the veteran had recently 
undergone a stress echocardiogram which revealed normal 
findings.  It was also noted that he had been diagnosed as 
hypertensive in the 1980's, and that he was currently taking 
Altace and Atenolol for his high blood pressure.  Blood 
pressure findings of 126/78, standing, 122/80, sitting, and 
124/74, lying, were provided.  Examination of the heart 
revealed regular rhythm with no murmurs, gallops, or rubs.  A 
left border of cardiac dullness was noted within the mid-
clavicular line.  The diagnoses included coronary artery 
disease with bypass grafting and hypertension, each 
exacerbated by the other.  The examiner stated the disorder 
had progressively worsened so that the veteran was unable to 
perform his current job duties.  An estimated METS level of 8 
was provided, with an ejection fraction of 59.3 percent.  It 
was noted the disorder had a moderate to severe effect on his 
activities of daily living, as well as, his ability to 
perform job functions.  

In an April 2002 statement in support of his claim the 
veteran asserted the March 2002 VA examination was inadequate 
because he had not been provided a stress test and because 
the examination was not conducted by a cardiology specialist.  
He also claimed, in essence, that a higher rating was 
warranted for hypertension secondary to his coronary artery 
disease.  

In correspondence dated in October 2002 the RO notified the 
veteran that he might be entitled to a total disability 
rating based upon individual unemployability and provided 
information for his use in submitting a claim for such 
benefits.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

Diagnostic Codes (Codes) 7007 (for hypertensive heart 
disease) and 7017 (for coronary artery bypass surgery) 
provide a 30 percent rating for a veteran who, upon a 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs, demonstrates dyspnea, fatigue, 
angina, dizziness or syncope, or shows evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray; a 60 percent rating for a veteran who demonstrates 
more than one episode of acute congestive heart failure in 
the past year or who demonstrates dyspnea, fatigue, angina, 
dizziness or syncope upon a workload of greater than 3 METs 
but not greater than 5 METs, or for left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
and a 100 percent rating for a veteran who suffers from 
chronic congestive heart failure or demonstrates dyspnea, 
fatigue, angina, dizziness, or syncope upon a workload of 3 
METs or less, or shows left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104.

Code 7101 provides a 10 percent rating for hypertension when 
diastolic pressure is predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating if 
diastolic pressure is predominantly 110 or more, or if 
systolic pressure is predominantly 200 or more; a 40 percent 
rating if diastolic pressure is predominantly 120 or more; 
and a 60 percent rating if diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104. 

The veteran's coronary artery disease, with hypertension, 
status post bypass grafting, is presently manifested by 
complaints of occasional anginal-type stress syndrome with an 
estimated METS level of 8, an ejection fraction of 59.3 
percent, and moderate to severe impairment of activities of 
daily living and ability to perform job functions.  The March 
2002 VA opinion was based on a thorough examination of the 
veteran, as well as a comprehensive review of all of the 
medical evidence of record.  The Board finds this opinion is 
persuasive and adequately describes the veteran's present 
disability.  There is no competent evidence of chronic 
congestive heart failure; dyspnea, fatigue, angina, 
dizziness, or syncope demonstrated upon a workload of 3 METs 
or less; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent as to warrant a higher 
schedular rating under Codes 7007/7017.

The Board notes that alternatively the veteran could be rated 
under the criteria for hypertensive vascular disease, but 
that a schedular rating in excess of 60 percent under these 
criteria is not available.  38 C.F.R. § 4.104, Code 7101.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claims he is 
unable to perform the duties of his present employment, it 
was the opinion of the March 2002 VA examiner that his 
disability had only a moderate to severe effect on ability to 
perform job functions.  In fact, the last reports of record 
indicate the veteran remains gainfully employed.  The present 
60 percent rating is adequate compensation for his severe, 
but not total, occupational impairment.  There is no evidence 
the disorder has required or will require frequent 
hospitalizations.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

A rating in excess of 60 percent for coronary artery disease, 
with hypertension, status post bypass grafting is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

